Whitfield, C. J.,
delivered the opinion of the court.
In the Shingleur case, 72 Miss. 1030, 18 South. 425, 30 L. R. A. 444, 48 Am. St. Kep. 604, it was a vital condition to the decision that Shingleur was clearly shown to have had full knowledge of the mistake in the telegram at a time when he was under no legal obligation to deliver the cotton; and.the fact that he had such knowledge and notwithstanding the knowledge, still delivered the cotton when no legal-liability existed requiring him to do so, simply in accordance with his high-minded notions of what honor required, was one of the controlling factors in the case. There is not in the agreed statement of facts in this case the slightest evidence that the appellees had any knowledge whatever of the mistake in the telegram at the time they *594paid for the car of apples, and it is this absence on the part of appellees of any knowledge that a mistake had been made in the transmission of the telegram which completely differentiates this case from the Shingleur case.
^Wherefore the suggestion of error is overruled.